UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2008 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 001-03492 HALLIBURTON COMPANY (Exact name of registrant as specified in its charter) Delaware 75-2677995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5 Houston Center 1401 McKinney, Suite 2400 Houston, Texas77010 (Address of principal executive offices) Telephone Number – Area code (713) 759-2600 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered Common Stock par value $2.50 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes XNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[X] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The aggregate market value of Common Stock held by nonaffiliates on June 30, 2008, determined using the per share closing price on the New York Stock Exchange Composite tape of $53.07 on that date was approximately As of February 13, 2009, there were 897,174,201 shares of Halliburton Company Common Stock, $2.50 par value per share, outstanding. Portions of the Halliburton Company Proxy Statement for our 2009 Annual Meeting of Stockholders (File No. 001-03492) are incorporated by reference into Part III of this report. HALLIBURTON COMPANY Index to Form 10-K For the Year Ended December 31, 2008 PART I PAGE Item 1. Business 1 Item 1(a). Risk Factors 6 Item 1(b). Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 EXECUTIVE OFFICERS OF THE REGISTRANT 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7(a). Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9(a). Controls and Procedures 12 Item 9(b). Other Information 12 MD&A AND FINANCIAL STATEMENTS Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Management’s Report on Internal Control Over Financial Reporting 52 Reports of Independent Registered Public Accounting Firm 53 Consolidated Statements of Operations 55 Consolidated Balance Sheets 56 Consolidated Statements of Shareholders’ Equity 57 Consolidated Statements of Cash Flows 58 Notes to Consolidated Financial Statements 59 Selected Financial Data (Unaudited) 93 Quarterly Data and Market Price Information (Unaudited) 94 PART III Item 10. Directors, Executive Officers, and Corporate Governance 95 Item 11. Executive Compensation 95 Item 12(a). Security Ownership of Certain Beneficial Owners 95 Item 12(b). Security Ownership of Management 95 Item 12(c). Changes in Control 96 Item 12(d). Securities Authorized for Issuance Under Equity Compensation Plans 96 Item 13. Certain Relationships and Related Transactions, and Director Independence 96 Item 14. Principal Accounting Fees and Services 96 PART IV Item 15. Exhibits and Financial Statement Schedules 97 SIGNATURES 107 (i) PART I Item 1.Business. General description of business Halliburton Company’s predecessor was established in 1919 and incorporated under the laws of the State of Delaware in 1924.Halliburton Company provides a variety of services and products to customers in the energy industry.We operate under two divisions, which form the basis for the two operating segments we report:the Completion and Production segment and the Drilling and Evaluation segment.See Note 4 to the consolidated financial statements for financial information about our business segments. In November 2006,KBR, Inc. (KBR) which at the time was our wholly-owned subsidiary, completed an initial public offering.During the second quarter of 2007, we completed the separation of KBR from us and recorded a gain on the disposition of KBR of approximately $933 million, net of tax and the estimated fair value of the indemnities and guarantees provided to KBR, which is included in income from discontinued operations in the consolidated statements of operations for prior years.See Note 2 to the consolidated financial statements for further information relating to the specific indemnities and guarantees provided to KBR upon separation.During 2008, we recorded $420 million, net of tax, as a loss from discontinued operations to reflect the resolution of the Department of Justice (DOJ) and Securities and Exchange Commission (SEC) investigations related to the Foreign Corrupt Practices Act (FCPA) and our most recent assumptions regarding the value of other indemnities and guarantees provided to KBR.See Note 10 to the consolidated financial statements for further information related to the FCPA investigations. Description of services and products We offer a broad suite of services and products to customers through our two business segments for the exploration, development, and production of oil and gas.We serve major, national, and independent oil and gas companies throughout the world.The following summarizes our services and products for each business segment. Completion and Production Our Completion and Production segment delivers cementing, stimulation, intervention, and completion services.This segment consists of production enhancement services, completion tools and services, and cementing services. Production enhancement services include stimulation services, pipeline process services, sand control services, and well intervention services.Stimulation services optimize oil and gas reservoir production through a variety of pressure pumping services, nitrogen services, and chemical processes, commonly known as hydraulic fracturing and acidizing.Pipeline process services include pipeline and facility testing, commissioning, and cleaning via pressure pumping, chemical systems, specialty equipment, and nitrogen, which are provided to the midstream and downstream sectors of the energy business.Sand control services include fluid and chemical systems and pumping services for the prevention of formation sand production.Well intervention services enable live well intervention and continuous pipe deployment capabilities through the use of hydraulic workover systems and coiled tubing tools and services. Completion tools and services include subsurface safety valves and flow control equipment, surface safety systems, packers and specialty completion equipment, intelligent completion systems, expandable liner hanger systems, sand control systems, well servicing tools, and reservoir performance services.Reservoir performance services include testing tools, real-time reservoir analysis, and data acquisition services. Cementing services involve bonding the well and well casing while isolating fluid zones and maximizing wellbore stability.Our cementing service line also provides casing equipment. 1 Drilling and Evaluation Our Drilling and Evaluation segment provides field and reservoir modeling, drilling, evaluation, and well construction solutions that enable customers to model, measure, and optimize their well placement, stability, and reservoir evaluation activities.This segment consists of fluid services, drilling services, drill bits, wireline and perforating services, software and asset solutions, and project management services. Fluid services provides drilling fluid systems, performance additives, completion fluids, solids control, specialized testing equipment, and waste management services for oil and gas drilling, completion, and workover operations. Drilling services provides drilling systems and services.These services include directional and horizontal drilling, measurement-while-drilling, logging-while-drilling, surface data logging, multilateral systems, underbalanced applications, and rig site information systems.Our drilling systems offer directional control for precise wellbore placement while providing important measurements about the characteristics of the drill string and geological formations while drilling wells.Real-time operating capabilities enable the monitoring of well progress and aid decision-making processes. Drill bits provides roller cone rock bits, fixed cutter bits, hole enlargement and related downhole tools and services used in drilling oil and gas wells.In addition, coring equipment and services are provided to acquire cores of the formation drilled for evaluation. Wireline and perforating services include open-hole wireline services that provide information on formation evaluation, including resistivity, porosity, density, rock mechanics, and fluid sampling.Also offered are cased-hole and slickline services, which provide cement bond evaluation, reservoir monitoring, pipe evaluation, pipe recovery, mechanical services, well intervention, perforating, and borehole seismic services.Perforating services include tubing-conveyed perforating services and products.Borehole seismic services include fracture analysis and mapping. Software and asset solutions is a supplier of integrated exploration, drilling, and production software information systems, as well as consulting and data management services for the upstream oil and gas industry. The Drilling and Evaluation segment also provides oilfield project management and integrated solutions to independent, integrated, and national oil companies.These offerings make use of all of our oilfield services, products, technologies, and project management capabilities to assist our customers in optimizing the value of their oil and gas assets. Acquisitions and dispositions In July 2008, we acquired the remaining 49% equity interest in WellDynamics from Shell Technology Ventures Fund 1 B.V. (STV Fund), resulting in our 100% ownership of WellDynamics. WellDynamics is a provider of intelligent well completion technology and its results of operations are included in our Completion and Production segment. In July 2007, we acquired the entire share capital of PSL Energy Services Limited (PSLES), a leading eastern hemisphere provider of process, pipeline, and well intervention services.PSLES has operational bases in the United Kingdom, Norway, the Middle East, Azerbaijan, Algeria, and Asia Pacific.We paid $335 million for PSLES, consisting of $331 million in cash and $4 million in debt assumed.We have recorded goodwill of $158 million and intangible assets of $61 million associated with the acquisition.Beginning in August 2007, PSLES’s results of operations are included in our Completion and Production segment. 2 As a part of our sale of Dresser Equipment Group in 2001, we retained a small equity interest in Dresser Inc.’s Class A common stock.Dresser Inc. was later reorganized as Dresser, Ltd., and we exchanged our shares for shares of Dresser, Ltd.In May 2007, we sold our remaining interest in Dresser, Ltd.We received $70 million in cash from the sale and recorded a $49 million gain. In January 2007, we acquired all intellectual property, current assets, and existing business associated with Calgary-based Ultraline Services Corporation (Ultraline), a division of Savanna Energy Services Corp.Ultraline is a provider of wireline services in Canada.We paid approximately $178 million for Ultraline and recorded goodwill of $124 million and intangible assets of $41 million.Beginning in February 2007, Ultraline’s results of operations are included in our Drilling and Evaluation segment. Business strategy Our business strategy is to secure a distinct and sustainable competitive position as a pure-play oilfield service company by delivering products and services to our customers that maximize their production and recovery and realize proven reserves from difficult environments.Our objectives are to: - create a balanced portfolio of products and services supported by global infrastructure and anchored by technology innovation with a well-integrated digital strategy to further differentiate our company; - reach a distinguished level of operational excellence that reduces costs and creates real value from everything we do; - preserve a dynamic workforce by being a preferred employer to attract, develop, and retain the best global talent; and - uphold the ethical and business standards of the company and maintain the highest standards of health, safety, and environmental performance. Markets and competition We are one of the world’s largest diversified energy services companies.Our services and products are sold in highly competitive markets throughout the world.Competitive factors impacting sales of our services and products include: - price; - service delivery (including the ability to deliver services and products on an “as needed, where needed” basis); - health, safety, and environmental standards and practices; - service quality; - global talent retention; - knowledge of the reservoir; - product quality; - warranty; and - technical proficiency. We conduct business worldwide in approximately 70 countries.The business operations of our divisions are organized around four primary geographic regions: North America, Latin America, Europe/Africa/CIS, and Middle East/Asia.In 2008, based on the location of services provided and products sold, 43% of our consolidated revenue was from the United States.In 2007 and 2006, 44% and 45% of our consolidated revenue was from the United States.No other country accounted for more than 10% of our consolidated revenue during these periods.See “Management’s
